        Case 2:20-cv-01890-JDP Document 10 Filed 12/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                Case No. 2:20-cv-01890-JDP (PC)
12                       Plaintiff,                 ORDER GRANTING PLAINTIFF’S
                                                    MOTION TO AMEND COMPLAINT
13           v.
                                                    ECF No. 9
14    RALPH DIAZ, et al.,
                                                    THIRTY-DAY DEADLINE
15                       Defendants.
16

17

18          Plaintiff Allen Hammler is a state prisoner proceeding without counsel in this civil rights

19   action brought under 42 U.S.C. § 1983. Plaintiff filed this action on September 21, 2020. ECF

20   No. 1. Before the court screened his complaint or decided his motion to proceed in forma

21   pauperis, plaintiff moved to amend his complaint. ECF No. 9. The Federal Rules of Civil

22   Procedure permit plaintiff to amend his complaint as a matter of course before service of a

23   responsive pleading. See Fed. R. Civ. P. 15(a). Accordingly, his motion to amend is granted. He

24   must file his amended complaint within thirty days of this order’s entry.

25           In his motion to amend, plaintiff states that he was unable to make a copy of the original

26   complaint before mailing it to the court. ECF No. 9 at 3. He argues that he cannot file an

27   amended complaint without referencing the original and asks that a copy be sent to him. Id. The

28   Clerk’s Office responded to that request by informing plaintiff that copies would be provided at a
                                                       1
        Case 2:20-cv-01890-JDP Document 10 Filed 12/04/20 Page 2 of 2


 1   cost of fifty cents a page. The court will direct that a copy of the original complaint be sent to

 2   plaintiff with this order as a one-time courtesy. In the future, plaintiff will have to pay for any

 3   copies that he requests.

 4            It is ORDERED that:

 5            1.      Plaintiff’s motion to amend complaint (ECF No. 9) is GRANTED.

 6            2.      Plaintiff should file his amended complaint within thirty days of this order’s entry.

 7   He is advised that his amended complaint will supersede his original.

 8            3.      The Clerk of Court shall include a copy of the original complaint (ECF No. 1) with

 9   this order.

10
     IT IS SO ORDERED.
11

12
     Dated:        December 4, 2020
13                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
